Citation Nr: 9934388	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2.  Entitlement to an increased evaluation based upon 
individual unemployability. 

3.  Entitlement to an effective date earlier than March 10, 
l997 for service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated March 1998 and 
September 1997, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  Post-traumatic stress disorder results in total 
occupational and social impairment.  

2.  A schedular 100 percent evaluation for post-traumatic 
stress disorder is in effect.

3.  In September 1997, the RO granted entitlement to service 
connection of post-traumatic stress disorder, effective March 
10, 1997.

4.  The September 1997 grant of benefits arose from an 
original claim filed March 10, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999).

2.  The veteran's claim of entitlement to a total evaluation 
based upon individual unemployability is moot.  38 U.S.C.A. 
§ 38 C.F.R. § 4.16 (1999); VAOPGCPREC 6-99 (June 7, 1999).

3.  The criteria for an effective date earlier than March 10, 
1997, for service connection of post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110(a) (West 
1991), 38 C.F.R. § 3.400(a), (b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation and Individual Unemployability

Post-traumatic stress disorder is evaluated as 50 percent 
disabling under diagnostic code 9411.  A 50 percent 
evaluation is warranted for a mental disorder, such as post-
traumatic stress disorder, if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The evidence before the Board supports the veteran's 
contention that post-traumatic stress disorder is totally 
disabling, and, therefore a 100 percent schedular evaluation 
is warranted.  During a VA psychological assessment in May 
1997, the veteran described a hermit like lifestyle.  The 
veteran reportedly had no relationships during the prior 28 
years other than a dysfunctional relationships with his 
family, most of who were dead at the time of examination.  
The veteran also indicated that he had not left his house 
until 1986, during his mother's sickness, and did not talk to 
people except by pointing and writing things down.  The 
veteran also indicated that, during the time frame of the 
examination, he worked at a factory two days a week, to which 
a neighbor would take him, but that the veteran would not 
drive himself, and that he thought of the neighbor as an 
"older brother," which the examiner added was perhaps an 
effort to replace the brother that the veteran had lost.  The 
veteran also indicated that he was able to go to certain 
stores to obtain what he needed.  The examiner diagnosed 
post-traumatic stress disorder, major depression, obsessive 
compulsive disorder, and panic disorder with agoraphobia and 
assigned a GAF (global assessment of functioning) evaluation 
of 40.  

During a May 1997 examination for post-traumatic stress 
disorder, the veteran indicated that he had a suicidal 
attempt after his mother died.  He also indicated that he had 
a job at a factory working two days a week since February 
1997.  He lived alone in his parent's home and a neighbor 
would drive him to work; another neighbor would drive him 
home.  The veteran indicated that he did not otherwise have 
gainful employment, that he isolated himself, that he turned 
his house into a bunker as if he were in a war, and that he 
felt safe while in the house.  The veteran was alert, fairly 
neat, cooperative, coherent, and relevant, although his mood 
was depressed.  Judgment and insight reportedly were fair.  
The examiner, who reviewed the claims file, diagnosed post-
traumatic stress disorder, major depression, recurrent type, 
obsessive compulsive disorder, and panic disorder with 
agoraphobia.  The examiner identified severe psychosocial 
stressors and assigned a GAF evaluation of 50.  

In July 1998, another examiner reviewed the claims file and 
concluded that the veteran suffered from post-traumatic 
stress disorder, manifested by severe withdrawal, detachment 
from others, very restricted affect, hypervigilance, 
outbursts of anger, mostly in the past, and distressing 
recurring thoughts from the veteran's Vietnam experience.  
The examiner also concluded that the veteran's impairment, 
which included symptoms of depression, obsessive-compulsive 
disorder, panic disorder with agoraphobia, was "basically 
entirely due to" post-traumatic stress disorder.  The 
examiner also indicated that the veteran was isolated, that 
he would only drive to his brother's home two miles away and 
to a store close to his home, that he did not attend any type 
of social activity, that he had no social intercourse with 
anybody except a brother and a neighbor, and that the only 
attempt to work the veteran had done consisted of work 
performed two day a week at a factory from February to 
December 1997.  The examiner indicated that the veteran had 
been living on the money his parents left him and was totally 
dependent upon his brother for his needs.  The examiner 
assigned a GAF evaluation of 50, observing that the veteran, 
who had no friends and no job, experienced serious impairment 
in social and occupational adjustment.  

This evidence, taken together, reflects a level of impairment 
warranting at least a 70 percent evaluation and strongly 
suggests a level of isolation and a degree of disability more 
commensurate with total isolation.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), a GAF evaluation of 50 to 41 
is consistent with serious symptoms or any serious impairment 
in social, occupational, or school functioning, e.g., unable 
to keep a job.  A GAF evaluation of 31 to 40 is consistent 
with some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, e.g., unable 
to work.  

Post-records of service document treatment beginning in June 
1998.  Although an entry at that time reflects a GAF 
evaluation of 65, an August 1998 entry notes that the 
veteran, who complained of being "scared" of everyone, had 
no hobbies, did not work, lived by himself and dedicated 
himself to mowing his yard.  Also, an October 1998 entry 
reflects that the veteran did not want a family member to 
appear at treatments sessions at that point in time.  
Treatment records suggest a considerable amount of continued 
isolation.  Further, the most recent GAF evaluation assigned 
in July 1998 is commensurate with GAF evaluations assigned in 
May 1997.  The evidence is at least in equipoise at to 
whether the veteran's disability warrants a total evaluation.  
The Board resolves doubt in the veteran's behalf in 
determining that a total evaluation is in order.  

Inasmuch as the veteran has been granted a 100 percent 
schedular evaluation, the veteran's claim for a total 
evaluation based upon individual unemployability is rendered 
moot.  See 38 C.F.R. § 4.16; VAOPGCPEC 6-99.  The veteran's 
claim for a total evaluation based upon individual 
unemployability, therefore, must be denied.

II.  Earlier Effective Date

On March 10, 1997, the veteran filed an original claim for 
service connection for post-traumatic stress disorder.  In 
September 1997, the RO granted service connection for post-
traumatic stress disorder.  The RO made that grant of 
benefits effective March 10, 1997, the date of the claim 
filed by the veteran.

The veteran seeks an earlier effective date.  However, the 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (1999).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case.  The Board, as such, has no 
authority to grant relief of the sort the veteran seeks.  In 
this case, the law is clear and offers no basis for an 
effective date earlier than that already in place.

ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.  

A total evaluation based upon individual unemployability is 
denied as moot.  

An effective date earlier than March 10, 1997 for service 
connection of post-traumatic stress disorder is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

